IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


LANCE T. HOWELL,                : No. 251 WAL 2014
                                :
                 Respondent     : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
                                :
           v.                   :
                                :
                                :
CITY OF ERIE BLIGHTED PROPERTY, :
PROPERTY MAINTENANCE & RENTAL :
LICENSE APPEALS BOARD,          :
                                :
                 Petitioner     :


                                     ORDER


PER CURIAM

     AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

DENIED.